Citation Nr: 1818113	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include rotator cuff bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) following a Board remand in May 2017.  The Veteran's appeal comes from his disagreement with a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claim was subsequently transferred to the RO in Baltimore, Maryland.


FINDING OF FACT

The Veteran's claim for service connection for right shoulder strain, rotator cuff tear, and tendonitis was granted in a December 2017 rating decision.


CONCLUSION OF LAW

The claim for service connection for a right shoulder disability is moot.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  In June 2016 and again in May 2017, the Board remanded the issue of service connection for a right shoulder disability in order to obtain a medical opinion.  Pursuant to the Board's most recent remand directives, the Veteran attended medical examinations in August 2017 and September 2017.  VA's Appeals Management Center subsequently issued a rating decision in November 2017 granting service connection for a right shoulder disability and assigned a 20 percent evaluation effective October 1, 2008.

As the appeal has already been granted, there remains no claim over which the Board may exercise jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).  As such, the appeal is dismissed as moot.


ORDER

The claim for service connection for a right shoulder disability is dismissed as moot.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


